Citation Nr: 1545604	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus and plantar fascitis.

2.  Entitlement to a rating higher than 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the claims now resides with the RO in Nashville, Tennessee. 

In June 2015, the Veteran testified before the undersigned during a hearing held that the Nashville RO.  The transcript of this proceeding is of record.

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed before a decision can be reached for the claims on appeal.

The Veteran seeks service connection for a bilateral foot disorder, claimed as bilateral pes planus.  He credibly testified at his June 2015 hearing that he experienced bilateral foot pain while on active duty due to the physical demands of service, specifically running, jumping, carrying heavy loads on his back, and participating in obstacle courses and parade deck drills.  While his service treatment records are negative for a diagnosed foot disorder, post-service VA and private medical records reflect current diagnoses of plantar fascitis and bilateral pes planus.  However, the medical evidence of record does not include an etiological opinion regarding these disorders.  As the Veteran has yet to be afforded a VA examination for this claim, and in light of his credible testimony, a remand is warranted so that the Veteran may be afforded a VA examination to determine the nature and etiology of his current bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As for the increased rating claim, the record reflects that the Veteran last underwent a VA examination to assess his service-connected low back disability in December 2010.  During the June 2015 hearing, he testified that his low back disability has worsened since that time, as he now has difficulty tying his shoe, has additional limitations of his range of motion, and experiences constant pain.  Given the interval since he was last examined and the allegation of worsening, the Veteran must be afforded a contemporaneous examination to assess the low back disability.

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records pertinent to the claims on appeal, to include the pertinent medical records from the VA medical centers located in Memphis and Dublin from October 2010 to the present.   

2.  Schedule the Veteran for a VA examination by a physician with sufficient expertise to assess the nature and etiology of the claimed bilateral foot disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests must be conducted.  

Based on the results of the examination and the review of the evidence of record, the examiner is asked to opine as to whether any currently diagnosed foot disorder is at least as likely as not (a 50 percent probability or greater) related to the Veteran's military service, to include the  physical demands from in-service activities.  

In providing the requested opinion, the examiner must consider the Veteran's statements regarding the onset and progression of his bilateral foot symptomatology and assume that he is a reliable historian. 

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his low back disability and any associated neurological abnormalities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests, to include neurological testing, must be conducted.  Any necessary diagnostic testing, to include neurological testing, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address the symptoms associated with the relevant diagnostic criteria.

In addressing the Veteran's neurological symptoms, the examiner should consider the Veteran's assertions of experiencing weakness and fatigue of his lower extremities and that he was previously diagnosed with sciatica.  

If the examiner determines that the Veteran has neurological symptoms related to his low back disability, the examiner should, if applicable, identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.
For any affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.

4.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




